 PRESBYTERIANUNIVERSITY HOSPITAL471Presbyterian University HospitalandInternationalUnion,United Plant Guard Workers of America(UPGWA). Case 6-CA-22379May' 9, 1990DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn February 14, 1990, the General Counsel ofthe National Labor Relations Board issued a com-plaint alleging,' that the Respondent has violatedSection 8(a)(5) and (1) of the National Labor Rela-tionsAct by refusing the Union's request to bar-gain following the Union's certification in Case 6-RC-10304. (Official notice is taken of the "record"in the representation proceeding as defined in theBoard's Rules and Regulations, Secs. 102.68 and102.69(g);FrontierHotel,265 NLRB 343 (1982).)The Respondent filed its answer admitting in partand denying in part the allegations in the com-plaint.On March 26, 1990, the General Counsel filed aMotion for Summary Judgment. On March 29,1990, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent filed a response. The Charging Partyfiled a brief in support of the General Counsel'smotion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain, but attacks the validity of the certificationon the basis of the Board's unit determination inthe representation proceeding.All representation issues raised by the Respond-ent were or could have been litigated in the priorrepresentation proceeding.The Respondent doesnot offer to adduce at a hearing any newly discov-ered and previously unavailable evidence, nor doesitallege any special circumstances that would re-quire the Board to reexamine the decision made inthe representation proceeding.' Respondent did notiWe find no merit to the Respondent's contention that the Boardshould stay these proceedings in light of the permanent injunction issuedby a Federal district courtinAmericanHospital Assn. v.NLRB,718F.Supp. 704 (N D. Ill. 1989), prohibiting the Board from giving effect toits rule establishing eight bargaining units in the health care industry. See29 CFR Part 103.30; see also 284 NLRB 1516, 1596-1597. The RegionalDirector found after a hearing that the unit employees were guardswithin the meaning of Sec 9(b)(3) of the Act and directed an election ina unit limited to those guards. Thus, the underlying representation casewas not governed by the Board's Rule. an any event, on April 11, 1990,the U S. Court of Appeals for the Seventh Circuit upheld the Board'srequest review of that decision and did not file anyobjections to the election.We therefore find thatthe Respondent has not raised any representationissue that is properly litigable in this unfair laborpractice proceeding. SeePittsburgh Plate Glass Co.v.NLRB,313 U.S. 146, 162 (1941). Accordingly,we grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Respondent, a Pennsylvania nonprofit cor-poration, operates an acute ' care hospital in Pitts-burgh, Pennsylvania. During the 12-month periodending December 31, 1989, the Respondent, in thecourse and conduct of its business operations, de-rived gross revenues in excess of $250,000 and pur-chased and received at its Pittsburgh, Pennsylvaniafacilityproducts, goods, and materials valued inexcess of $50,000 directly from points outside theCommonwealth of Pennsylvania. We find that theRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held November 17, 1,989,the Union was certified on November 27, 1989, asthe collective-bargaining representative of the em-ployees in the following appropriate unit:All security officers employed by the Employ-er at its Pittsburgh, Pennsylvania, locations;excluding all other employees and professionalemployees and supervisors as defined in theAct.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince December 21, 1989, the Union has request-ed the Respondent to bargain, and since December27, 1989, the Respondent has refused. We find thatthis refusal constitutes an unlawful refusal to bar-gain in violation of Section 8(a)(5) and (1) of theAct.Rule and vacated the district court's permanent injunction. SeeAmericanHospitalAssn.v.NLRB,Docket Nos.89-2604, 89-2605, 89-2622 (7th Cir1990).298 NLRB No. 60 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSION OF LAWBy refusing on and after December 27, 1989, tobargain with the Union as the exclusive collective-bargaining representative of the employees in theappropriate unit, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Presbyterian University Hospital,Pittsburgh, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with International Union,UnitedPlantGuardWorkersofAmerica(UPGWA), as the exclusive bargaining representa-tive of the employees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the ' following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment, and if an understanding is reached,embody the understanding in a signed agreement:All security officers employed by the Employ-er at its Pittsburgh, Pennsylvania, locations;excluding all other employees and professionalemployees and supervisors as defined in theAct.(b) Post at its facility in Pittsburgh, Pennsylva-nia, copies of the attached notice marked "Appen-dix."2 Copies of the notice,on forms provided bythe Regional Director for Region 6, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or coveredby any othermaterial.(c)Notify theRegionalDirector in writingwithin 20 days from the dateof thisOrder whatsteps the Respondent has taken to comply.'2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Internation-alUnion, United Plant Guard Workers of America(UPGWA), as the exclusive representative of theemployees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All security officers employed by the Employ-er at its Pittsburgh, Pennsylvania, locations;excluding all other employees and professionalemployees and supervisors as defined in theAct.PRESBYTERIAN UNIVERSITY HOSPITAL